                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

ALTA JOY LOAGUE and ROBERT
W.LOAGUE,

                      Plaintiffs,
                                                           ORDER
vs.

ETHICON, INC., and JOHNSON &
JOHNSON,

                      Defendants.


      Plaintiffs move for the admission of Amanda Kurecian to practice before

this Court in this case with John Fitzpatrick to act as local counsel. Ms. Kurecian's

application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Amanda

Kurecian pro hac vice (Doc. 49) is GRANTED on the condition that Ms. Kurecian

shall do her own work. This means that Ms. Kurecian must do her own writing;

sign her own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.



                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Kurecian within fifteen (15) days of the date of this Order, files a notice

acknowledging her admission under the terms set forth above.

      DATED this    4 ;y       of February, 2020.




                                          2
